DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending and prosecuted. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shimon Lessoff on 1/13/2022.

The application has been amended as follows: 

1. (Currently Amended) A power management chip, comprising: 
	a register, configured to store a first voltage data; 
	a signal receiving circuit, configured to receive a second voltage data; [[and]] 
	a processing circuit, configured to examine the first voltage data and the second voltage data and write the second voltage data into the register when the first voltage data and the second voltage data are different;
an examining module, configured to obtain a first examination code, to process the second voltage data to generate a second examination code, to determine whether the first examination code and the second examination code are the same, and to load the second voltage data from the signal receiving circuit when the first examination code and the second examination code are different; and 
	a control module, configured to control the processing circuit to examine the first voltage data and the second voltage data in a blank time period of a frame. 

2. (Original) The power management chip of claim 1, wherein the processing circuit comprises a comparing module and a writing module, the comparing module is configured to compare the first voltage data with the second voltage data and trigger the writing module when the first voltage data and the second voltage data are different, and the writing module is configured to write the second voltage data into the register when the writing module is triggered. 

3. (Original) The power management chip of claim 2, wherein the comparing module comprises a comparator, configured to output the second voltage data to trigger the writing module when the first voltage data and the second voltage data are different. 

4. (Original) The power management chip of claim 1, wherein the signal receiving circuit is configured to receive the second voltage data from a timing controlling chip. 

5. (Original) The power management chip of claim 4, wherein the signal receiving circuit is configured to send a voltage data obtaining instruction to the timing controlling chip and to receive the second voltage data from the timing controlling chip. 

6. (Cancelled) 

7. (Cancelled)

8. (Currently Amended) A driving method of a power management chip, the driving method comprising: 
	providing a register to store a first voltage data; 
	utilizing a signal receiving circuit to receive a second voltage data; and 
	utilizing a processing circuit to examine the first voltage data stored in the register and the second voltage data received by the signal receiving circuit and write the second voltage data into the register when the first voltage data and the second voltage data are different; 
	wherein the step of utilizing the signal receiving circuit to receive the second voltage data comprises: 
		obtaining a first examination code with an examining module; 
		processing the second voltage data to generate a second examination code with the examining module; and 
		reloading the second voltage data from the signal receiving circuit when  the first examination code and the second examination code are different; and
	wherein the step of utilizing the processing circuit to examine the first voltage data and the second voltage data comprises: utilizing the processing circuit to exam the first voltage data and the second voltage data in a blank time period of a frame. 


9. (Original) The driving method of claim 8, wherein the step of utilizing the processing circuit to examine the first voltage data and the second voltage data comprises: utilizing a comparison module to compare the first voltage data with the second voltage data and trigger the writing module when the first voltage data and the second voltage data are different; and utilizing the triggered writing module to overwrite the data stored in the register with the second voltage data. 

10. (Original) The driving method of claim 9, wherein the step of utilizing the comparison module to compare the first voltage data with the second voltage data comprises: utilizing a comparator to compare the first voltage data with the second voltage data; triggering the writing module when the first voltage data and the second are different and outputting the second voltage data to the writing module. 

11. (Original) The driving method of claim 8, wherein the step of utilizing the signal receiving circuit to receive the second voltage data comprises: utilizing the signal receiving circuit to obtain the second voltage data from a timing controlling chip. 

12. (Original) The driving method of claim 11, wherein the step of utilizing the signal receiving circuit to obtain the second voltage data from the timing controlling chip comprises: utilizing the signal receiving circuit to send an instruction to the timing controlling chip and obtaining the second voltage data from the timing controlling chip. 

13. (Cancelled)

14. (Cancelled)

15. (Original) The driving method of claim 8, wherein the step of utilizing the control module to examine the first voltage data and the second voltage data in the blank time period comprises: utilizing the control module to periodically examine the first voltage data and the second voltage data in the blank time period. 

16. (Currently Amended) A driving system comprising: 

	a timing controlling chip, configured to receive the second voltage data of the storage chip; and 
	a power management chip, configured to output a voltage data to a display panel; 
	wherein the power management chip comprises a register, a signal receiving circuit and a processing circuit; 
	wherein the register is configured to store a first voltage data, the signal receiving circuit is configured to receive a second voltage data, and the processing circuit is configured to examine the first voltage data and the second voltage data and to write the second voltage data into the register when the first voltage data and the second voltage data are different;
	wherein the power management chip further comprises an examining module, configured to obtain a first examination code, to process the second voltage data to generate a second examination code, to determine whether the first examination code and the second examination code are the same, and to load the second voltage data from the signal receiving circuit when the first examination code and the second examination code are different;
	wherein the power management chip further comprises a control module, configured to examine the first voltage data and the second voltage data in a blank time period of a frame

17. (Original) The driving system of claim 16, wherein the timing controlling chip is configured to receive the second voltage data of the storage chip and to transfer the second voltage data to the power management chip. 

18. (Original) The driving system of claim 16, wherein the processing circuit comprises a comparing module and a writing module, the comparing module is configured to compare the first voltage data with the second voltage data and trigger the writing module when the first voltage data and the second voltage data are different, and the writing module is configured to write the second voltage data into the register when the writing module is triggered. 

19. (Original) The driving system of claim 18, wherein the comparing module comprises a comparator, configured to output the second voltage data to trigger the writing module when the first voltage data and the second voltage data are different. 

20. (Cancelled)

	End of Amendment.

Allowable Subject Matter
Claims 1-5, 8-12, and 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 8, and 16.

Cao Dan, CN 107863058, discloses a Digital Power Management Integrated circuit (PMIC) and a programmable gamma correction circuit (P-Gamma)used for storing code that comprise of a  non-volatile memory that is used for storing code required during operation. A timing control circuit reads code from the PMIC and P-Gamma chip from a register at a predetermined time interval, and compares the code required by the PMIC and the P-gamma chip stored in the timing control circuit to obtain a comparison result and updated the code in the register of the PMIC and the P-Gamma chip according to the comparison result.  However, Cao Dan does not disclose the features present in independent claims 1, 8 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699